NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 2, 2020*
                              Decided November 5, 2020

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE P. WOOD, Circuit Judge




Nos. 19-2728, 19-3140, & 20-1174

ABDUL AZEEM MOHAMMED,                            Appeals from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.

      v.                                         No. 18 C 8393

ERIN ANDERSON, et al.,                           Gary Feinerman,
     Defendants-Appellees.                       Judge.

                                      ORDER

      Abdul Mohammed appeals the district court’s dismissal of his lawsuit against
the Naperville Community School District and two of its employees. The district court
dismissed the case with prejudice pursuant to its inherent sanctioning authority because
of Mohammed’s persistent misconduct toward the defendants and their counsel.

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 19-2728, 19-3140, & 20-1174                                                    Page 2

Mohammed also appeals the denial of his motion to vacate the dismissal under Federal
Rule of Civil Procedure 60(b) and the amount of the defendants’ attorneys’ fees the
district court ordered him to pay. Because the district court properly exercised its
discretion with respect to each of these decisions, we affirm.

       Mohammed brought a pro se complaint in state court against the school district
and two employees who work at the school his children attend. He alleged that the
individual defendants violated his constitutional rights and various federal and state
laws by reporting to the Illinois Department of Children and Family Services their
suspicions that Mohammed abused his children and beat and raped his wife. The
defendants removed the case to federal court in December 2018 and then moved to
dismiss the claim. While the motion to dismiss was pending, the court instructed the
parties to engage in preliminary discovery, and the defendants served Mohammed with
the responses required by the district’s Mandatory Initial Discovery Pilot Project. After
Mohammed failed to produce his own, the district court granted the defendants’
motion to compel and encouraged Mohammed to seek assistance from the court’s
program for pro se litigants.

        In March 2019, Mohammed started to exhibit the bizarre behavior that ultimately
led to the dismissal of his lawsuit. The order dismissing the case sets forth in detail
Mohammed’s actions toward opposing counsel and the defendants over five months.
We will not recapitulate all of Mohammed’s inappropriate communications and
behavior but highlight some examples: He sent opposing counsel an email with the
subject line “The Depo From Hell: With Chaos, Blood and Violence,” a link to a
YouTube video of the same name, and wrote “I don’t know why but I get a kick when I
watch this video.” He sent another email to opposing counsel that stated “Low Life
reply to this email in next 5 minutes or else I will call your office. Reply to my emails in
a timely manner. I own you.” The same day, he called opposing counsel’s office fifteen
times in eleven minutes. He also called opposing counsel a “milksop,” “sissy,” “namby-
pamby,” and a “coward” and a “wimp” who “hid[es] behind females.”

       After months of this, the defendants moved for sanctions, and the district court
ordered Mohammed to explain why the court should not invoke its inherent authority
to dismiss his case with prejudice. Mohammed responded that he had not exhibited any
inappropriate behavior during the litigation and, even if he had, it was in response to
the defendants’ intentional provocation, so his behavior was not willful. The district
court twice granted Mohammed’s requests to file supplemental briefing, in which he
Nos. 19-2728, 19-3140, & 20-1174                                                   Page 3

argued that his communications were protected from sanctions by the First
Amendment. The court also allowed Mohammed to address his behavior at a hearing.

       The district court dismissed the case with prejudice pursuant to its inherent
sanctioning authority. The court explained that although this power should be used
sparingly, it was appropriate in this case. Not only was Mohammed’s conduct
reprehensible, it occurred over several months and increased in severity. Further,
Mohammed showed no remorse in his three written responses to the show-cause order
or in his remarks in court. Finally, any sanction short of dismissal would be unfitting
because the defendants and their attorneys would have to continue interacting with
Mohammed; the court was particularly reluctant to require the lawyers to depose
Mohammed given his abusive and sometimes threatening behavior.

       The district court also ordered Mohammed to pay reasonable costs and
attorneys’ fees that the defendants incurred in bringing his misconduct to the court’s
attention. The defendants submitted a memorandum documenting attorneys’ fees of
$3,792 and zero costs. After giving Mohammed an opportunity to respond, the court
found the amount of fees reasonable and ordered that he pay it. The court also denied
Mohammed’s motions to vacate the dismissal, explaining that he did not address the
reason for dismissal and thus set forth no basis for relief under Rule 60(b). Mohammed
separately appealed the dismissal of his case, the award of attorneys’ fees, and the
denial of his Rule 60(b) motion, and we consolidated these three appeals for disposition.

        On appeal, Mohammed primarily argues that the district court erred by
dismissing his case because his statements in his emails and phone calls were protected
speech under the First Amendment and could not be grounds for sanctions. He also
argues that the court mischaracterized his communications with opposing counsel,
insisting that it was all common litigation “banter.” Finally, Mohammed argues that his
case should be reinstated before a different judge because Judge Feinerman exhibited
bias by referring to him as “sexist” and “creepy” in the order dismissing the case.

       The district court did not err by dismissing Mohammed’s case with prejudice as
a sanction. Courts possess an inherent authority to sanction litigants for misconduct.
See Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991); Ramirez v. T&H Lemont, Inc., 845 F.3d
772, 776 (7th Cir. 2016) (Pursuant to “the inherent authority to manage judicial
proceedings and to regulate the conduct of those appearing before it,” a court “may
impose appropriate sanctions to penalize and discourage misconduct.”). A district court
must show restraint in exercising its inherent sanctioning power and may do so only if
Nos. 19-2728, 19-3140, & 20-1174                                                       Page 4

it finds that a litigant “willfully abused the judicial process or otherwise conducted the
litigation in bad faith.” Ramirez, 845 F.3d at 776.

         That standard was met here. In his thorough overview of Mohammed’s conduct,
Judge Feinerman justifiably categorized his actions and communications toward
opposing counsel and the defendants as “profane,” “inappropriately belligerent,”
“threatening,” “inexplicably juvenile,” “sexist and arguably homophobic,” “ethnically
charged,” and “for lack of a better term, creepy.” Mohammed asserts that this language
suggests bias against him. But opinions formed by a judge about a litigant based on
events occurring during pending proceedings are rarely a valid basis for a claim of bias
or prejudice. See Liteky v. United States, 510 U.S. 540, 555 (1994) (explaining that “judicial
remarks during the course of a trial that are critical or disapproving of, or even hostile
to, counsel, the parties, or their cases, ordinarily do not support a bias or partiality
challenge”). The district court also properly rejected Mohammed’s nonsensical
contention that his behavior was not willful; it appropriately concluded that
Mohammed knew that his actions were abusive and rejected his defense that his
conduct was justified by his opponents’ “mistreatment.” Finally, it correctly explained
that Mohammed’s pro se status did not insulate him from sanctions. See Collins v.
Illinois, 554 F.3d 693, 697 (7th Cir. 2009).

       Mohammed’s contention that his rights under the First Amendment insulate him
from litigation sanctions also fails. Speech during legal proceedings may warrant
protection, but the First Amendment does not shield a party from sanctions in a civil
lawsuit. See BE & K Const. Co. v. N.L.R.B., 536 U.S. 516, 537 (2002); Batagiannis v. West
Lafayette Cmty. Sch. Corp., 454 F.3d 738, 742–43 (7th Cir. 2006) (explaining that the First
Amendment does “not relieve litigants of all costs arising from litigation—such as
awards of attorneys' fees and sanctions for frivolous arguments”).

        The district court also did not err by choosing dismissal as a sanction. Although
dismissal with prejudice is a “particularly severe” sanction, a court has the discretion to
find that a litigant’s behavior is serious enough to justify it. Salmeron v. Enter. Recovery
Sys., Inc., 579 F.3d 787, 793 (7th Cir. 2009) (quoting Montano v. City of Chicago, 535 F.3d
558, 563 (7th Cir. 2008)). As the district court explained, this was not a situation in which
a litigant slipped up and misbehaved once or even several times; rather, Mohammed’s
misconduct persisted—and even increased—over five months. And nothing suggested
that Mohammed would change course because, despite multiple opportunities to
explain his conduct or show contrition, he refused to acknowledge its severity. Finally,
the court rightly concluded that it would be inappropriate to require the defendants to
Nos. 19-2728, 19-3140, & 20-1174                                                    Page 5

continue to litigate with Mohammed when he had behaved so erratically and even
implicitly threatened violence at a deposition.

       Ordering Mohammed to pay the defendants’ attorneys’ fees and costs associated
with their motion for sanctions was also proper. Mohammed does not dispute the bill
for $3,792; rather, he again asserts that he should not have been sanctioned. But, as we
previously explained, the district court’s finding of bad faith and willful misconduct
was apt, and, therefore, it did not err by assessing the attorneys’ fees incurred in
moving for sanctions. See Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186
(2017); Fuery v. City of Chicago, 900 F.3d 450, 468–69 (7th Cir. 2018).

        Lastly, the district court properly denied Mohammed’s motion to vacate under
Federal Rule of Civil Procedure 60(b). Mohammed contends that Rule 60(b)(3) is
satisfied because the defendants committed “fraud upon the court” by allegedly lying
throughout discovery and concealing a witness. Because his conduct was merely “in
response to the mistreatment,” Mohammed argues, he should get another chance. This
argument is meritless. A litigant has no right to retaliate against the opposing party
during court proceedings. Furthermore, Mohammed’s unsupported allegations of
discovery misconduct are hardly evidence of “fraud” by the defendants and opposing
counsel, and in no way do they excuse his egregious misconduct that led the district
court to dismiss his case.

        We conclude by warning Mohammed that continued frivolous filings may result
in the imposition of a sanction, including loss of the privilege of filing in forma pauperis
or a monetary fine, which, if unpaid, may lead to a filing bar. See Support Systems Int’l,
Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).
                                                                                 AFFIRMED